ORDER
PER CURIAM.
On consideration of the petition of the Board on Professional Responsibility pursuant to D.C. Bar R. XI, § 13(c), to suspend respondent indefinitely based on disability pursuant to D.C. Bar R. XI, § 13(e) and Bar Counsel having interposed no objection thereto, it is
ORDERED that respondent is indefinitely suspended from the practice of law in the District of Columbia, effective immediately, and that the pending reciprocal matter based on respondent’s three-year suspension in Louisiana be held in abeyance until further order of the Court pursuant to D.C. Bar R. XI, § 13(c) and (e). The pending reciprocal matter should be reactivated when it is determined that respondent is no longer disabled, and is fit to resume the practice of law and assist in his defense. Respondent’s reinstatement to the District of Columbia Bar shall be in accordance with the provisions of D.C. Bar R. XI, § 13(g). It is
*1039FURTHER ORDERED that respondent’s suspension shall not deem to commence, for reinstatement purposes until he file an affidavit in compliance with D.C. Bar R. XI, § 14(g) with the Court and the Board and shall serve a copy of the affidavit on Bar Counsel.